Citation Nr: 0604731	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  98-13 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to May 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In January 1999, March 2003, and September 2004, the Board 
remanded the matter for additional evidentiary and procedural 
development.

In February 2004, the veteran testified before the 
undersigned Acting Veterans Law Judge.  The transcript is of 
record.


FINDINGS OF FACT

1.  The veteran has no worse than Level III hearing loss in 
the right ear throughout the appeal.

2.  The veteran has no worse than Level II hearing loss in 
the left ear throughout the appeal.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (prior to 
and from June 10, 1999) (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In May 1997, the veteran submitted a claim of entitlement to 
service connection for bilateral hearing loss.  He was 
scheduled for a VA examination in October 1997.  On the 
authorized audiological evaluation, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
35
50
60
60
LEFT
----
35
35
50
55

Average puretone thresholds were 51 in the right ear and 43 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 100 
percent in the left ear.  In May 1998, the RO held that 
service connection was warranted for bilateral sensorineural 
hearing loss and assigned a noncompensable disability 
evaluation.

The veteran duly appealed the disability evaluation.  In 
April 2002, he was scheduled for an additional VA 
examination.  On the authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
40
55
60
65
LEFT
----
35
45
55
65

Average puretone thresholds were 55 in the right ear and 50 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and of 84 
percent in the left ear.  

In May 2003, the veteran reported for an additional VA 
examination.  On the authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
45
55
65
70
LEFT
----
40
50
60
70

Average puretone thresholds were 59 in the right ear and 55 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and of 88 
percent in the left ear.  

In February 2004, the veteran testified that his hearing loss 
had worsened since his last VA examination.  Accordingly, he 
was afforded an additional VA examination.  On the authorized 
audiological evaluation, in December 2004,  puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
45
60
65
70
LEFT
----
35
50
60
65

Average puretone thresholds were 60 in the right ear and 53 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and of 90 
percent in the left ear.  

Laws and Regulations

Disability ratings are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

The Court, however, determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

During the appeal, the rating criteria for diseases of the 
ear and other sense organs were revised effective June 10, 
1999.  See 64 Fed. Reg. 25, 202-25, 210 (May 11, 1999).  
Where regulations changed during the course of an appeal, the 
Board must evaluate the disability under the criteria in 
effect prior to the change in light of the evidence at that 
time as well as evaluate the disability under the criteria in 
effect after the change in light of the evidence at that 
time.  VAOPGCPREC 3-2000 (April 10, 2000).

Under the old criteria, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequency 1,000, 2,000, 3,000 
and 4,000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (effective before June 10, 
1999).  The Rating Schedule provides a table for rating 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment, established by a State 
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination in the 
pure tone threshold average, which is the sum of the pure 
tone thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz, 
divided by 4.  See 38 C.F.R. § 4.85 (effective June 10, 
1999).  Table VI is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  The horizontal row 
represents the ear having the poor hearing and the vertical 
column represents the ear having the better hearing.  See 
38 C.F.R. § 4.85 (effective June 10, 1999).  It should be 
noted that the amendment made no change to the method of 
determining the percentage evaluation for hearing impairment.  
Tables VI, VIa and VII remain the same.  The amendments 
included in reorganizing Sections 4.85 and 4.86 are for the 
sole purpose of clarity.

Notwithstanding the above, the amended regulations provide 
for two new provisions for evaluating certain patterns of 
hearing impairment where the speech discrimination tests may 
not reflect the severity of communicative functioning.  See 
38 C.F.R. § 4.85 (effective June 10, 1999).  Under the 
amended 38 C.F.R. § 4.86, when the pure tone threshold at 
each of the four specified frequencies (1,000, 2,000, 3,000, 
and 4,000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Also, when the pure 
tone threshold is 30 decibels or less at 1,000 Hertz and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  See 64 Fed. Reg. 25, 202-10 
(May 11, 1999) (effective June 10, 1999).

Analysis

The Board acknowledges that the veteran's bilateral hearing 
loss has worsened throughout the course of this appeal; 
however, none of the aforementioned VA examinations have 
documented a level of bilateral hearing loss that has 
warranted a compensable evaluation.  Even when applying the 
provisions of Diagnostic Code 6100 to the veteran's most 
recent and worst examination, the veteran is still not 
entitled to a compensable evaluation.  The December 2004 VA 
audiometric evaluation demonstrated that the veteran had an 
average pure tone threshold of 60 decibels in the right ear 
with speech discrimination of 88 percent correct.  He had an 
average pure tone threshold of 53 decibels in the left ear 
with speech discrimination of 90 percent correct.  The only 
possible interpretation of this examination under the 
regulation is that the veteran's current right ear hearing 
loss is at level III, and his current left ear hearing loss 
is at level II; therefore, a compensable rating is not 
warranted.  38 C.F.R. § 4.85, Code 6100.  

The Board has also considered the provisions of 38 C.F.R. § 
4.85(g) and 38 C.F.R. § 4.86, but the results of the October 
1997, April 2002, May 2003, and December 2004 audiometric 
examinations clearly show that these provisions are not 
applicable in this case.  It is also noted that there is no 
other pertinent medical evidence of record which would 
entitle the veteran to a compensable rating for bilateral 
hearing loss.

In reaching this decision, the Board has considered the 
veteran's contentions regarding the severity of his hearing 
loss.  The Board acknowledges the veteran's contentions that 
he experiences difficulties understanding speech, unless he 
is looking at the speaker.  His statements alone, however, do 
not establish a higher rating for bilateral hearing loss.  
Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In this case, the numeric designations correlate to 
a noncompensable disability rating.

Based on current findings and review of the entire evidence 
in the veteran's claims folder, the Board concludes that his 
bilateral hearing loss does not rise to the level required 
for the assignment of a compensable evaluation.  In view of 
the evidence of record, the provisions of 38 C.F.R. §§ 4.3 
and 4.7 are not for application.  His claim in this regard, 
therefore, must be denied.

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim. On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.          38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002); 38 C.F.R. § 3.159(b)(c) (2005).

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, 
however, the unfavorable AOJ decision that is the basis of 
this appeal was already decided and appealed by the time the 
VCAA was enacted.  The Court acknowledged in Pelegrini, at 
120, that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  VCAA notice was provided to the veteran via a 
letter in April 2003 and September 2004.  Further, the 
content of the notices provided to the veteran has fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  For these 
reasons, to decide the appeal would not be prejudicial error 
to the veteran.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A.   § 5103(a) and 38 C.F.R. § 
3.159(b), must: (1) Inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  18 Vet. App. at 120-121.

The aforementioned VCAA letters, together with the statement 
of the case and supplemental statements of the case, informed 
the veteran of the information and evidence not of record 
that was necessary to substantiate his claim.  The April 2003 
letter advised him to submit any relevant evidence in his 
possession.  The veteran was informed to advise VA of any 
evidence or information that he believed would support his 
claim, and if he had the evidence in his possession, he was 
requested to send it to the VA.  He was provided with VCAA 
implementing regulations in the July 2003 and August 2005 
supplemental statements of the case.

As noted above the veteran has been informed of what is 
required to establish entitlement to an increased rating.  
The Board observes that the veteran has apparently submitted 
all available treatment records that are related to medical 
care he has received since service.  The evidence he has 
submitted addresses the elements of the claim that is before 
the Board.  It is apparent from the evidence submitted that 
the veteran and his representative are aware of the type of 
information that he needs to submit to prevail on appeal.  It 
is, however, the Board's duty to weigh the evidence that the 
veteran has submitted together with all of the evidence of 
record in arriving at its conclusion.

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C.A. § 
7104(a), all questions of any matter which under 38 U.S.C.A. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for appellant's benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a preinitial adjudication notice constitutes harmless 
error, especially since an RO determination that is 
"affirmed" by the Board and subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary on the matter under consideration.  See 38 C.F.R.               
§ 20.1104.  In this case, since each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a notice prior to the initial 
adjudication is harmless error.

With respect to the VA's duty to assist, it appears that all 
available medical records have been obtained.  The veteran 
has been afforded multiple VA examinations and he has 
testified at a hearing before an Acting Veterans Law Judge at 
the RO.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances, additional efforts 
to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case where such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage of this case; therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of the claim.




ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.



____________________________________________
MILO H. HAWLEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


